Citation Nr: 1637418	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-24 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for acute myelogenous leukemia (AML), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In July 2016, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a November 2010 VA examination report, the VA examiner noted that the Veteran was diagnosed with hairy cell leukemia (HCL).  However, in a July 2011 addendum, the VA examiner noted that the Veteran was never diagnosed with hairy cell leukemia but was diagnosed with AML.  The examiner opined that it was less likely than not that the Veteran's diagnosed AML was caused by, aggravated, or related to one of the 14 kinds of lymphomas involving B-cells, or any of the five types of leukemias (HCL).  The examiner further noted that AML is not considered one of the B-cell chronic lymphocytic leukemias or hairy cell leukemias.

The Board notes that neither the November 2010 VA examination report nor the July 2011 addendum opinion addressed service connection on a direct basis.  No opinion was given as to whether the Veteran's diagnosed AML was etiologically related to his active service or was caused by his conceded herbicide exposure in the Republic of Vietnam.  In a May 2012 letter, the Veteran's private physician wrote that it was as likely as not that the Veteran developed AML from Agent Orange.  In a November 2013 letter, a different private physician wrote that it was as likely as not that the Veteran developed AML from Agent Orange.  The Board notes that while these two private physicians gave positive nexus opinions concerning the etiology of the Veteran's AML, neither one provided a rationale.  

Even though the Veteran is not entitled to a presumption of service connection for a disability based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange). 

Having sought a medical opinion, the Secretary is required to provide an adequate one, or otherwise explain why one is not necessary.  Daves v. Nicholson, 21 Vet. App. 46 (2007).  As such, a new VA opinion is necessary to determine if the Veteran's diagnosed AML is etiologically related to active service, to include exposure to herbicide agents, on a direct basis.

Additionally, at his July 2016 hearing, the Veteran testified that he was on Social Security Administration (SSA) disability because of his AML and his other service-connected disabilities.  On remand, the RO must obtain and associate with the claims file the Veteran's complete Social Security records (including all decisions and any medical records relied upon in making those decisions).

Accordingly, the case is REMANDED for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for AML.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

2. If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and his agent and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform him that he is ultimately responsible for providing the evidence.  The Veteran and his agent must then be given an opportunity to respond.

3. Contact the SSA and obtain the Veteran's complete Social Security records, including all decisions and any medical records relied upon in making those decisions.

4. After the completion of the foregoing, obtain a medical opinion from an oncologist as to the etiology of the Veteran's diagnosed AML. If the oncologist determines that an additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

The oncologist is asked to address the following:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's AML is etiologically related to the Veteran's active duty service, to include herbicide exposure, on a direct basis?

b. The oncologist is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the oncologist's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The oncologist is reminded to not evaluate the Veteran under presumptive service connection for herbicide exposure and that a complete rationale with citation to relevant evidence found in the claims file must be provided for the opinions offered.

5. After completing the above actions, and any other indicated development, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his agent.  After the Veteran and his agent have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

